Title: To James Madison from Israel Pickens, 4 December 1811 (Abstract)
From: Pickens, Israel
To: Madison, James


4 December 1811, Washington. A vacancy has occurred with the death of the collector at Washington, North Carolina, and he has received a letter from Col. Henry Selby, who is seeking the appointment. His acquaintance with Selby is “very limited,” being confined to one session in the North Carolina Senate, but he believes him to be “a reputable worthy citizen” who would make a good collector.
